Citation Nr: 1518042	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-31 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to May 1974, and from February 1978 to November 1978. The Veteran died in September 2008, and the appellant is the Veteran's daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue on appeal was denied by the Board via a decision issued in December 2012, which found that, while the appellant did suffer from spina bifida, the weight of the probative evidence failed to demonstrate that the Veteran was a "Vietnam veteran" for the purpose of benefits under 38 U.S.C.A. § 1815.  Thereafter, the appellant appealed the adverse decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court held that the Board failed to provide an adequate statement of reasons and bases in support of the December 2012 decision.  The December 2012 Board decision was vacated and the issue was remanded to the Board for readjudication.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

VA benefits are awarded to an appellant who is a child of a Vietnam veteran who suffers from spina bifida.  See 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  Spina bifida means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4). 

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.814(c)(1).  

Here, the Veteran's service personnel records indicate that he performed active military service from May 1958 to May 1974, and from February 1978 to November 1978.  He had Foreign Service in Okinawa, Japan, from September 1960 to February 1962, and in Thailand from January 1967 to December 1967, and from April 1971 to April 1972.  Service personnel records also indicate that he participated in the combat Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II from January 1967 to March 1967, and from March 1967 to December 1967, and that he was awarded the Vietnam Service Medal (VSM). 

Following a review of the record, including the statements made by the appellant and the lay statements from the Veteran's acquaintances (noting that the Veteran discussed his in-country service during the Vietnam era), the Board found that the weight of the probative evidence was against the claim.  It was noted that these lay statements failed to demonstrate personal knowledge of the Veteran's reported Vietnam service, and therefore were not credible. 

In September 2009 and December 2009, responses from the Personnel Information and Exchange System (PIES) indicated that the Veteran's service in Vietnam could not be verified.  The record was silent for evidence that the Veteran physically set foot in Vietnam.  Although his service personnel records show that he participated in combat during the Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II, and received the VSM, the Board determined that there was nothing on the face of such documents, or anywhere else in the record, to show that the Veteran set foot in Vietnam as part of his participation in these combat campaigns.  

Additionally, it was noted that the dates of his involvement or participation in the Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II coincide with his foreign service in Thailand, and that his service personnel records do not demonstrate service in Vietnam.  The Board considered whether further research into Air Force records would produce evidence that the Veteran had actual service or visitation in the Republic of Vietnam as the appellant alleges; however, the Board determined that the appellant did not provide specific details which would allow the service department to reasonably research her contentions.  

The Court determined that there was some evidence [emphasis in original] to support the appellant's assertion that the Veteran set foot in Vietnam, in the form of lay statements received prior to the PIES request/response.  The Court also noted that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit.  To that end, the Court found that it was unclear as to whether further inquiry was considered in light of lay statements which identified specific locations of service within the Republic of Vietnam.  The Court found no indication that unit histories for the Veteran's organization at Udorn Air Force Base, Thailand, were retrieved, nor temporary duty assignment records during the Veteran's period of service in Southeast Asia.  Without such records, or a discussion thereof, the Court found that the Board's conclusion that the duty to assist had been satisfied frustrated judicial review of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit a request to the department of the Air Force, the Joint Services Records and Research Center  the National Personnel Records Center, the Air Force Historical Research Agency, and/or any other appropriate entity/location, to locate all relevant unit histories, personnel records, and temporary duty assignment records for the period of the Veteran's assignment to duty in Southeast Asia, including at and during the specific dates of his service at Udorn Air Force Base in Thailand and during the Vietnam Air Offensive Campaign Phase and Vietnam Air Offensive Campaign Phase II, so as to determine: 

Whether the Veteran set foot within the Republic of Vietnam during his period of active service, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  The requests should refer to and request verification of the Veteran's reported history of service in Saigon, Khe San, Hue, and Da Nang.  

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record.  If such records are not available for the relevant time period and location(s), each responding agency should be asked to advise VA if another agency may have such records.  Follow-up action on any such information should be undertaken.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the claim is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

